10

11

12

13

14

15

16

7

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 51 Filed 10/29/18 Page 1 of 14

D. GEORGE SWEIGERT, C/O oa Ott
P.O. BOX 152 a a &
MESA, AZ 85211

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

(FOLEY SQUARE)
D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA
Plaintiff,
vs. MEMORANDUM OF POINTS AND
AUTHORITIES TO SUPPORT PLAINTIFF’S
JASON GOODMAN MOTION FOR GAG ORDER
Defendant

 

 

 

MEMORANDUM OF POINTS AND AUTHORITIES
TO SUPPORT PLAINTIFF’S MOTION FOR GAG ORDER

PURUSUANT TO LOCAL RULE 7.1, NOW COMES THE PRO SE plaintiff, a layman non-attorney who
is acting in the capacity of private attorney general in a public interest lawsuit, to respectfully PRAY THIS Court

rely on its inherent judicial power and issue an appropriate gag order against Defendant Jason Goodman.

FACTS

1. Attached is an accompanying verified exhibits list, containing EXHIBIT ONE [Exh.1] (a
YouTube video production at Internet URL https://www.youtube.com/watch?v=hngaTubTLIw&t=1s ) entitled
“Tonight Only ON Patreon The Intelligence Assessment with Kevin Shipp — Targeted Individuals”, posted
10/25/2018 viewed 1,422 times at the time of this writing.

2. In Exh.1 Defendant Goodman describes the dozen social media platforms that presently distribute
his social media content to include (@ time mark 01:52):

01:52 GOODMAN: As well as all the platforms we’re on, that’s gonna be YouTube, Facebook, GAB.AI,
DLive, VK.com, Twitch — trying to spread the word as far and wide as possible.

1

MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF’S MOTION FOR GAG ORDER

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 51 Filed 10/29/18 Page 2 of 14

3. Goodman then continues in the video ((Exh.1]) to state that the Plaintiff is harassing one of his
guests - Michael J. Bardon, of Avondale, AZ, who has recently pled guilty to the charge of Disorderly Conduct
with a Firearm (court record attached as EXHIBIT TWO [Exh.2]).

04:17 GOODMAN: _| invite people to visit Michael Barden’s page at PATREON.COM/MichaelJBarden.
Michael has done a number of shows here at CrowdSource The Truth and he actually has
come under fire by an individual who lives in Mountain Town [implied to be the
Plaintiff] and is the brother of another very popular YouTuber, together the two of them
are over 13 feet tall. That’s a number that’s unlucky for sum. I don’t know why this
‘actor’ — he’s actin all the time — but, he’s now targeting Michael. Why would he do
that? He claims there is no such thing as targeted individuals yet he himself is engaging
in harassment. Opps, did you get that? [points to camera, shown below]. Did you ge¢
that Dave? Transcribe it, put it in a lawsuit. [emphasis added] [Exh.1]

 

4, In an unmistakable fashion, Defendant Goodman is engaging in the continuous and on-going torts
of implied defamation, trade libel and per se slander in his social media broadcasts. This type of prima facia torts
are continuing in an on-going, open-ended and rolling manner on Goodman’s extensive social media empire. The
frequency of these alleged continuous tortious activities create an ever expanding aggregated and cumulative effect
damaging impact to the Plaintiff.

5. This on-going, open-ended and continuous tortious conduct places a burden upon the Plaintiff to
keep up with the nearly endless documentation of Goodman’s misconduct to present evidence to this Court. This
makes the task of creating a stable, well-settled and complete Amended Complaint nearly impossible. Goodman’s
non-stop antics with his social media sidekicks to conduct double-team triangulation interviews that support
Goodman’s insinuations and implied defamation, per se libel and trade libel (in this case [Exh.1] Michael J. Barden
and ex-CIA disgruntled employee Kevin Shipp), not only damage the Plaintiff, but a make a mockery of this Court

and judicial processes.

 

 

 

2

MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF’S MOTION FOR GAG ORDER

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

Case 1:18-cv-08653-VEC-SDA Document 51 Filed 10/29/18 Page 3 of 14

6. The “harassment” that Goodman is complaining about (with regards to Mr. Barden) is the
transmission of a pre-witness evidence preservation notice sent to Mr. Barden’s criminal defense attorney in
Arizona, attached as EXHIBIT THREE [Exh.3]. The pre-witness evidence preservation e-mail message [Exh.3]
was sent as a standard extra-judicial precaution to a potential witness (via his attorney) to this present litigation
pursuant to New York Civil Practice Law and Rules (CPLR) § 3113. CPLR § 3113 is specifically referenced in
the preservation notice sent to Mr. Barden’s attorney - which was NOT sent to Mr. Barden. Mr. Barden has even
produced his own YouTube video production describing this event (see Internet URL:
https://www.youtube.com/watch?v=Ifan8-b2mFw&t=7s; entitled, Targeted Individual Michael Barden weird day
before court.”, 10/15/2018, 1,687 views. [Attached as EXHIBIT FOUR Exh.4]).

04:19 BARDEN: I got a call from my attorney today. Notifying me that this guy Dave Sweigert, who |]
have never even seen his face before, never talked to the guy, never met him in my life,
he is making YouTube videos about me I guess. Trying to discredit me. Which is
interesting because we have never had any interaction in our life. He must be doing some
kind of intel about me, otherwise how would he know anything about me. Uh, but this
guy sent my attorney some kind of letter saying that they want me to retain all my
YouTube videos, all of my contact with Jason Goodman. To be a witness in their ,
their case. Their civil suit against Jason Goodman. [emphasis added] [Exh.4]

7. For the record, Mr. Goodman’s other guest in the 10/25/2018 triangulation interview (ex-CIA
disgruntled employee Kevin Shipp see [Exh.1]}) also received a nearly identical pre-witness evidence preservation
notice; attached as EXHIBIT 5 [Exh.5].

8. Only two days before the 10/25/2018 triangulation interview to double-team the Plaintiff with
more prima facia tortious conduct (Barden/Shipp [Exh.1]), Mr. Goodman interviewed self-professed serial killer
Larry Nichols to again discuss this present lawsuit, which he described as “Clintonesque”.

05:15 GOODMAN: There are two lawsuits pending against me, one from Robert David Steele and one from
David Sweigert the brother of George Webb Sweigert. I wonder if these are not
intended to put the type of reputation destruction and financial destruction on me that
is the classic hallmark of these Clintonesque tactics that you [Larry Nichols] now say
have permeated the entire Democratic party. [emphasis added] [Exh.5]

9. The implied defamation, trade libel, per se libel, and prima facia tortious conduct appears obvious.

Goodman apparently is attempting to litigate this present controversy via his vast social media empire — with little

respect or due regard for the courts of the United States.

 

28

 

 

 

3

MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF’S MOTION FOR GAG ORDER

 
Case 1:18-cv-08653-VEC-SDA Document 51 Filed 10/29/18 Page 4 of 14

 

I LAW AND ARGUMENT
2
10. It has long been settled that the federal courts retain their inherited judicial power to compel the
° behavior of parties to litigation. The federal Courts can exercise their inherent power in an independent manner to
, support judicial efficiency and the expeditious flow of litigation.
° 1. As the Court docket demonstrates, Defendant Goodman has failed to follow the most basic of
° judicial procedure in this lawsuit — including (1) sending the Plaintiff an electronic message (e-mail) with the
' attached Defendant’s unverified ANSWER and “Certificate of Service” (See Doc. No. 35, 10/10/2018). The
. Plaintiff has NEVER agreed to the electronic receipt of litigation documents from Goodman. In fact, based upon
° the Plaintiff's expertise as a well-seasoned cyber security professional, it appears the transmitted “Certificate of
" Service” electronic file (sent by Goodman on 10/11/2018) contained a zero-day malware virus.
" 12. When Defendant Goodman filed his bifurcated “COUNTER-CLAIM” (Doc. No. 44, 10/22/2018)
" twelve (12) days after he filed the unverified and legally moot ANSWER (Doc. 35, 10/10/2018), he once again
" FAILED to file an appropriate Certificate of Service with that pleading (Doc. 44, 10/22/2018). It seems that Mr.
" Goodman decides when to file a Certificate of Service, standing F.R.C.P. Rule 5 on its head.
© 13. To support the foregoing claims of illegitimacy of the Defendant’s ANSWER and COUNTER-
° CLAIM (pursuant to CPLR § 3011 and §3022) the Plaintiff hereby incorporates the following documents as if
0 fully restated herein (all are hereby incorporated by reference).
. e Docket No. 41, filed 10/19/2018
19 e Docket No. 42, filed 10/19/2018
© Docket No. 43, filed 10/22/2018
20 ¢ Docket No. 8, filed 07/09/2018
2) 14. Normally, people resort to the court system to resolve grievances and discover the truth. In
22 Goodman’s case, he invited litigation via his 03/30/2018 e-mail to the Plaintiff [attached as EXHIBIT SIX
23 [Exh.6]). Since 03/30/2018 Goodman continues to create strife and perpetuate lies about the Plaintiff and his legal
24 rights of the “CrowdSource The Truth” social media empire.
25
26
27
28 4

 

 

MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF’S MOTION FOR GAG ORDER

 
Case 1:18-cv-08653-VEC-SDA Document 51 Filed 10/29/18 Page 5 of 14

 

1 15. Additionally, Goodman has attempted to derail the orderly administration of justice with his

2 frivolous conduct (transmission of court pleadings infected with malware, failure to file certificates of services,

3 submitting bifurcated pleadings, etc.). In sum, Goodman’s conduct has subverted the normal expeditious

4 administration of justice before this Court. This could be classified as intrinsic misconduct as it is a direct assault
5 on the Court’s processes. Goodman’s extrinsic mockery of the Court is accomplished via “CrowdSource The

6 Truth”.

7 16. In his latest series of extrinsic social media stunts, Goodman and his sidekicks (Nichols, Shipp,

8 and Braden) have openly mocked the good name of this Court with their “Clintonesque” harassment insinuations.
9 For example, Goodman has characterized a standard CPLR § 3113 evidence preservation notice as “harassment”.
10 Goodman claims that the Plaintiff is “harassing” Michael J. Barden, an individual who has appeared on Goodman’s

11 podcasts at least six (6) times and has produced nearly a hundred videos on his “Michael Barden targeted

12 Individual” YouTube channel.

13 17. The Court should note that Barden has publically distributed hours of YouTube video content of
14 his line by line analysis of a court ordered psychiatric report, which apparently classifies Barden as a paranoid

15 delusional conspiracy theorist (much like Goodman, who claims that HE is also a “targeted individual” like

16 Barden; which may explain Goodman’s filing of numerous criminal complaints against the Plaintiff with the

17 N.Y.P.D. and F.B.I. beginning on 03/30/2018).

18 18. A gag order against Goodman to prohibit any further discussions of this honorable Court, the

19 present lawsuit and/or the Plaintiff is not only warranted, but imperative to remedy the damage caused by the

20 Defendant’s rolling intrinsic misconduct concerning the Court’s processes, and Goodman’s continuous extrinsic
21 tortious conduct of implied libel, trade label and defamation per se against the plaintiff and open mockery of the
22 Court.

23 19. The Plaintiff claims there is a need to preserve the fairness of the adjudicatory process and that the
24 federal courts may rely on their inherent power in correcting the totality of abusive behavior that is presented to

25 them (Goodman’s intrinsic and extrinsic misconduct). Here, Goodman’s continued social media misconduct has a
26 direct, indirect, explicit and implicit impact on these proceedings. By its own inherent powers of discretion this
27 Court may apply a gag order upon Goodman; a party to this present lawsuit.

28 °

 

 

MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF’S MOTION FOR GAG ORDER

 
Case 1:18-cv-08653-VEC-SDA Document 51 Filed 10/29/18 Page 6 of 14

 

 

1 20. The bulk of evidence that has been presented to this Court thus far by the Plaintiff, indicates that
2 Defendant Goodman is creating a social media circus and attempting to make the Plaintiff appear as a Dr. Sam
3 Sheppard (The Fugitive) type of character for Goodman’s personal profit driven motivations. The carnival
4 atmosphere of “CrowdSource The Truth” (complete with self-professed serial killers, disorderly citizens armed
5 with weapons, and ex-CIA disgruntled employees) makes the judicial processes of this Court vulnerable to
6 continued open mockery by injecting prejudicial publicity into these proceedings. Enough is enough.
7 21. In normal circumstances a court would be loath to command prior restraint on expression by the
8 news media. However, Goodman is a party to this litigation, a direct participant. The Defendant is not a local
9 newspaper interested in a trial at the county courthouse. Here, Goodman’s tortious “expression” is the core of this
10 litigation.
il
D DECLARATION / ATTESTATION PURSUANT TO LOCAL RULE 7.1
13 || 1 hereby attest that the foregoing is accurate and true under the penalties of perjury. Further, I hereby attest that the
14 || attached exhibits are accurate and true copies of source documents located on the Internet.
15
16 Signed this _ day of October, 2018
17
18
Plaintiff, D. George Sweigert
19 Pro se plaintiff acting as private attorney general
20
2)
22
23
24
25
26
27
28 6

 

 

MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF’S MOTION FOR GAG ORDER

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

Case 1:18-cv-08653-VEC-SDA Document 51 Filed 10/29/18 Page 7 of 14

EXHIBITS

DECLARATION / ATTESTATION PURSUANT TO LOCAL RULE 7.1

I hereby attest that the attached exhibits are accurate and true copies of source documents located on the Internet.

There has been no alteration of the source content.

Signed niZe aay of October, 2018

Plaintiff, D. fetes Sweigert
Pro se plaintiff acting as private attorney general

 

28

 

 

7

MEMORANDUM OF POINTS AND AUTHORITIES TO SUPPORT PLAINTIFF’S MOTION FOR GAG ORDER

 
Case 1:18-cv-08653-VEC-SDA Document 51 Filed 10/29/18 Page 8 of 14

EXHIBITS

 
Case 1:18-cv-08653-VEC-SDA Document 51 Filed 10/29/18 Page 9 of 14

EXHIBIT ONE

Internet URL: https://www.youtube.com/watch?v=hnqaTubTLiw&t=Is

hitp://paypal.me/ crowdsourcethetruth

httnec: / /wunw_patreon.com, reowdsourcethetruth
eS, (Ps ee on ae

 

Tonight Only ON Patreon The Intelligence Assessment with Kevin
Shipp — Targeted Individuals

Jason Goodman

   

1422 views

& - . bows te ene ee.

Ella Free and Michael Barden join Kevin and me to discuss the growing problems facing
targeted individuals.

Become a Sponsor of Crowdsource the Truth and enjoy exclusive content Only ON Patreon

http://www.patreon.com/crowdsourcethe...
https://www.patreon.com/kevin_shipp

 
 

Case 1:18-cv-08653-VEC-SDA Document 51 Filed 10/29/18 Page 10 of 14

Party Information

EXHIBIT TWO

Party Name - Number Relationship Sex Attorney Judge

State Of Arizona - (1) Plaintiff N/A Vaitkus, Michelle

Michael Barden - (2) Defendant M Victor, Marc Master Calendar

Disposition Information

Party Name ARSCode Description Crime Disposition Code
Date

Michael 13-1204A2 AGG ASLT-DEADLY WPN/DANG 1/4/2018

Barden (F3) INST

Michael 13-2904A6 DISORD CONDUCT- 1/4/2018 Pled Guilty As

Barden (F6) WEAPON/INSTR Charged

Case Documents
Filing Date Description

40/22/2018 105 - ME: Plea Agreement/Change Of Plea ~ Party (001)

10/16/2018 PAG - Plea Agreement - Party (001)

10/5/2018 331 - ME: Settlement Conference - Party (001}
9/12/2018 070 - ME: Settlement Conference Set - Party (001)

9/6/2018 PRA - Praecipe ~ Party {001}

8/23/2018 598 - ME: Continuance Past fast Day - Party (001)
7£24f2018 027 - ME: Pretrial Conference - Party (001)
7/18/2018 STA ~ Statement - Party (G01}

NOTE: COMPREHENSIVE PRETRIAL CONFERENCE

5/21/2018 598 - ME: Continuance Past last Day - Party (001)
5/3/2018 MCO - Motion To Continue - Party (001}

NOTE: TRIAL

4/26/2018 ALG - Allegation - Party (001)
NOTE: STATE'S ALLEGATION OF AGGRAVATING CIRCUMSTANCES

CR2018-100874-001

Disposition

Pled Guilty As
Charged

Docket Date
10/22/2018
10/17/2018
10/5/2018
9/12/2018
9/10/2018
$/23/2018
7£24f2018
7/23/2018

5/21/2018
5/14/2018

4/26/2018

Date

10/16/2018

Filing Party

 

 
Case 1:18-cv-08653-VEC-SDA Document 51 Filed 10/29/18 Page 11 of 14

EXHIBIT THREE

From: Spoliation Notice <spoliation-notice@mailbox.org>
To: Marc@AttorneysForFreedom.com, Howard@AttorneysForFreedom.com
Ce: Spoliation Notice <spoliation-notice@mailbox.org>
Date: October 14, 2018 at 12:33 AM
Subject: Spoliation and evidence preservation notice -- Michael J. Barden, Avondale, AZ, DOB: March
2, 1975
REF: (a) https:/Awww.youtube.com/watch?v=Zf-o0A4v03z8
(b) Patreon account: https://www.patreon.com/MichaelJBarden

(C) https://www.didntdoitbailbonds.com/maricopa-county-inmate-search/michael-barden-t425290/

Marc@AttorneysForFreedom.com

480-725-3929
Dear Sir,

We understand that you represent Michael J. Barden as legal counsel. Please advise your client that he
shall be called as a witness in the litigation pending against Jason Goodman (see attached) per N.Y.

CPLR 3113.

Mr. Goodman has distributed to his worldwide audience a dozen videos of your client with day by day
updates on his criminal case. Estimated views are between 30,000 and 35,000 YouTube, Facebook,

Twitter and other social media impressions.

As you are well aware, Mr. Goodman has earnestly advised your client NOT to accept the plea bargain
offered by the State of Arizona in Mr. Barden's criminal case (see attached). Further, Mr. Barden has

told this worldwide audience that he does not trust you as an attorney.
Case 1:18-cv-08653-VEC-SDA Document 51 Filed 10/29/18 Page 12 of 14

Mr. Barden will be called as a witness and should be advised to safely protect, safeguard and archive all
electronic media evidence in his possession. To include e-mail messages exchanged with Goodman,
Twitter tweets, Facebook updates, phone records, etc. In short, all evidence of Internet activity for the
previous two (2) years, October 1, 2016 to the present. This include any eBay transactions, all systems

and computer activity, AOL.COM messages, etc.

Warm regards,

Evidence Collection Team

Marce@AttorneysForFreedom.com

480-725-3929

 
Case 1:18-cv-08653-VEC-SDA Document 51 Filed 10/29/18 Page 13 of 14

D. GEORGE SWEIGERT, C/O

 

 

 

 

P.O. BOX 152
2 || MESA, AZ 85211 SU AR oo L
3
4
5
IN THE UNITED STATES DISTRICT COURT
6 FOR THE SOUTHERN DISTRICT OF NEW YORK
4 (FOLEY SQUARE)
8 || D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA
9 Plaintiff,
10 |] vs.
11 ||} JASON GOODMAN
12 Defendant CERTIFICATE OF SERVICE
13
14 CERTIFICATE OF SERVICE
15
16 The Plaintiff certifies under penalties of perjury that the enclosed documents have been sent via First Class
17 || Postage paid U.S. Mail to:
18
Jason Goodman
19 252 7 Avenue #68
New York, NY 10001
20
PRO SE DIVISION -- 200
2] Clerk of the Court
U.S. District Court for the SDNY
22 (FOLEY SQUARE)
500 Pearl Street
23 New York, New York 10007-1312
24 Respectfully dated this day October, 2018,
°° ZS Se
6 — /
26 G
27 D. GEORGE SWEIGERT
28

 

 

CERTIFICATE OF SERVICE

 
 

 

--Case.1:18-cv-08653-VECG-SDA.~ Document-51--Fited-10/29/18 Page 14-of 14 pr

 
 
  

  
 
    
     
  

oy —
cs arespassammennanensssne—
. z, Aine «ysos 10081 * Ayo 28 apsouna g
¢ - 0 .
= | ‘itr : anual 7
f | s

  

xMAIL* [RNG Ga

  
  

WW *¥
oldd &

  
 

  

¥ 1

   
 

 
 

A —_ey UNITED STATES
q ba POSTAL SERVICEs
abel 107R, July 2018

'. For Domestic Use Only a ae - |

US POSTAGE PAID

TES

@, = 4 || D. GEORGE SWEIGERT, C/O
| P.O. BOX 152

 

 

WHEN USED INTERNATIONALLY,

A CUSTOMS DECLARATION
LABEL MAY BE REQUIRED. K O

‘ x :

z aa

8 MESA, AZ 85211 EE

& 6 ||.

bs USPS TRACKING™ INCLUDED* ny

3 ,

é $ INSURANCE INCLUDED * TO.
g me a

| jae\ PICKUP AVAILABLE PRO SE DIVISION

g * Domestic only Clerk of the Court

§ U.S. District Court for the SDNY
2 (FOLEY SQUARE)

3 PAs / OO 500 Pear! Street
3 New York, New York 10007-1312

 

UMN cremones WSITUSAT usPS.coM

PS00001000014 OD: 12.5 x 9.5— ~ ORDER FREE SUPPLIES ONLINE

 

$6.70

- Origin: $5662

 

 

 

3 ee

ew Cl

® Ss ee

oO Cc

= —————

a —————

x >

© ™N 2} ————

— oa I

<q; $s j2 ===

= a YY —__

—__

— a CC =e

c= z= EEE

Lu retention

oO; o ———

xc rrr oS

S a Qa |

Qa 1 tu rl

sos oO a

Se tT us a

Ee oe a —
So o J
$oASoB tu

aoe fd

 

UNITED STATES
Bd POSTAL SERVICE.

 

 

. This packaging is the property of the U.S. Postai Service® and is provided solely for

9505 5158 1611 8299 1300 10

 

q

 

violation of federal jaw. This packaging is not for resale. EPI4F © U.S. F

       

 

 
